COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-285-CV


JOE R. STEWART                                                  APPELLANT

                                       V.

JULIE C. STEWART                                                  APPELLEE

                                   ------------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Joe R. Stewart filed a notice of appeal on August 20, 2009

complaining of a judgment signed on May 15, 2009 but acknowledging that the

judgment had been modified on July 21, 2009 and not yet reduced to writing.

We therefore notified Appellant on August 28, 2009 of our concern that we

lack jurisdiction over this appeal because it appears that there is no final




     1
         … See Tex. R. App. P. 47.4.
judgment, and we also informed him that his notice of appeal is premature. 2

We indicated that this case would be dismissed for want of jurisdiction if the

parties did not furnish this court with a signed copy of the final judgment that

Appellant wishes to appeal by September 17, 2009. 3 We have received no

response.

      The time for perfecting an appeal in a civil case runs from a signed

judgment, not an oral rendition.4       Accordingly, because the July 21, 2009

modifications to the former judgment have not been reduced to writing,5 we

dismiss this appeal for want of jurisdiction.6




                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: October 22, 2009




      2
          … See Tex. R. App. P. 26.1(a), 27.1(a).
      3
          … See Tex. R. App. P. 42.3(a), 43.2(f).
      4
          … See Tex. R. App. P. 26.1.
      5
       … See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)
(providing general rule that an appeal may be taken only from a final judgment).
      6
          … See Tex. R. App. P. 42.3(a), 43.2(f).

                                          2